Citation Nr: 0216934	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  01-08 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
improved pension benefits, in the calculated amount of 
$3,050.00.

REPRESENTATION

Appellant represented by   Heriberto Lugo Gonzalez, Attorney


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel











INTRODUCTION

The appellant served on active duty from March 1946 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the appellant's request for waiver of 
overpayment in pension benefits in the calculated amount of 
$3,050.00.

There is some question as to whether the veteran's 
representative is representing the appellant in the current 
claim.  No correspondence has been received from the 
representative since 1974.  The record reflects that he was 
not furnished a copy of the current statement of the case.  
However, this decision involves a complete grant of the 
benefit sought.  Thus, a delay in resolving any due process 
problems prior to the Board entering this decision is not 
deemed prejudicial to the veteran.  It is requested that the 
RO contact the veteran in order to clarify this matter. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective November 1, 1995, the appellant was awarded 
non-service connected pension benefits and he was then and 
thereafter advised of the necessity for reporting income 
from all sources and any changes in income or net worth 
promptly.

3.  The appellant's non-service connected pension award was 
terminated effective January 1, 1999, due to the appellant's 
failure to disclose information relevant to his income which 
resulted in an overpayment in the calculated amount of 
$3,050.00.

4.  The appellant's actions do not constitute fraud, 
misrepresentation of a material fact, or bad faith.

5.  The VA was partially responsible for the creation of the 
debt. 

6.  Collection of the debt would deprive the appellant of 
the basic necessities of life and defeat the purpose of the 
benefit.


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith by the 
appellant.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (2002).

2.  Recovery of the overpayment of VA pension benefits in 
the calculated amount of $3,050.00, would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the appellant does not 
contest the propriety of the creation or the amount of 
overpayment designated by VA.  He essentially argues that 
waiver of the overpayment is warranted in this instance, as 
recovery of the indebtedness would cause undue hardship.

The appellant's claim was received in October 1995.  At that 
time he indicated that he resided in Puerto Rico.  He 
reported monthly income of $500.  He reported that his wife 
was receiving Social Security Administration (SSA) benefits 
of $189.10 per month.  The appellant indicated that he was 
not receiving SSA benefits.  By rating action dated in 
September 1996, the appellant was granted non-service 
connected pension benefits.  The effective date of this 
award was November 1, 1995.  This award was based upon the 
appellant's reported annual income of $6,000.00, and his 
spouse's annual income of $2,269.00 in Social Security 
benefits. The appellant was advised to promptly notify VA of 
any change in income.

The record reflects the appellant's award was adjusted 
following the death of his spouse in April 1998.  By letter 
dated in July 1998, the appellant was again advised of the 
need to promptly report any changes in income.

Of record is the appellant's VA Form 21-0516, Improved 
Pension Eligibility Verification Form, dated in January 
1999.  This document reflects that the RO with jurisdiction 
was Jackson, Mississippi.  This document was received by the 
Jackson RO in January 1999.  This document was received by 
the RO in San Juan in July 1999.  At that time the appellant 
reported that he had no dependents.  The appellant reported 
monthly income in the amount of $517.00 in police retirement 
benefits, and $450.00 in other benefits related to his 
deceased spouse.  He reported annual income for the 
reporting period January 1998 through December 1998 as 
$6,408.00, with the same amount expected during the period 
from January 1999 through December 1999.  He reported 
receipt of $3,600.00 in benefits related to his spouse 
during the period from January 1998 to December 1998.  The 
appellant expected to receive $5,400.00 during the period 
from January 1999 through December 1999.  The appellant 
indicated that his income had not changed during the 
reporting period for 1998.  The appellant reported no 
assets.  He reported no unreimbursed medical expenses during 
1998, and expected none during 1999.

Of record is the appellant's VA Form 21-0516, Improved 
Pension Eligibility Verification Form, dated in January 
2000. This document reflects that the RO with jurisdiction 
was Jackson, Mississippi.  This document was received by the 
Jackson RO in January 2000.  This document was received by 
the RO in San Juan in February 2000.  At that time the 
appellant indicated that the he had no dependents.  The 
appellant reported monthly income in the amount of $532.00 
in police retirement benefits, and $450.00 in other benefits 
related to his spouse.  He reported annual income for the 
reporting period January 1999 through December 1999 in the 
amount of $6,384.00, with the same amount expected during 
the period from January 2000 through December 2000.  

He further reported receipt of $5,400.00 in pension benefits 
related to his spouse during the period from January 1999 to 
December 1999.  He expected to receive $5,400.00 during the 
period from January 2000 through December 2000.  The 
appellant indicated that his income had not changed during 
the reporting period for 1999.  The appellant reported no 
assets.  He reported no unreimbursed medical expenses during 
1999, and expected none during 2000.

In a letter dated in September 2000, VA advised the 
appellant that he was informed by a letter in March 2000 of 
the proposed termination of his benefits.  He was informed 
that VA pension benefits had been terminated effective from 
January 1, 1999, based upon income information received from 
the appellant and that this retroactive adjustment had 
resulted in the creation of the overpayment of $3050.  This 
action was taken based upon the unreported income, 
consisting of annual retirement benefits totaling 
$11,784.00.

In November 2000, the appellant requested a waiver of 
recovery of the overpayment of pension benefits.  It was the 
appellant's contention that repayment of the debt would 
result in undue financial hardship.  He indicated that the 
indebtedness was not created intentionally.

In conjunction with his waiver request, the appellant 
submitted VA Form 20-5655, Financial Status Report, for 
consideration.  That report indicated the appellant had 
monthly income earnings in the amount of $890.00.  He 
reported monthly expenses totaling $672.00 for the 
following:  rent or mortgage (none); food ($150.00); 
utilities and heat ($105.00); gas, medicines, and other 
items/miscellaneous ($190.00); and car insurance ($35.00).  
The appellant reported installment contracts with monthly 
payments in the amount of $192.00.  He made monthly payments 
in the amount of $182.00 toward this account.  A second 
credit account was reported in the amount of $170.00.  The 
monthly payment toward this account was $10.00.  

The appellant indicated that there were no past due amounts 
associated with either of these accounts.  The appellant 
reported his vehicle as his only asset.  The value of the 
vehicle was not indicated.  He had no cash in the bank.  

In a March 2001 decision, the Committee determined that VA 
timely and properly informed the appellant of the procedures 
for reporting income and changes in income, and the 
importance of promptly reporting changes in income.  The 
Committee concluded that while there was no evidence of 
fraud, misrepresentation, or bad faith, the appellant was at 
fault in the creation of the debt due to his failure to 
report all sources of his income after being advised by VA 
to do so.  It was further determined, based upon a review of 
the financial disclosure report, that collection of the debt 
would not violate the principles of equity and good 
conscience or defeat the purpose of the benefit.

In his August 2001 correspondence, the appellant reported 
that his monthly income was $895 and his monthly expenses 
were $709. 

Analysis

Under applicable law, a veteran who served in active 
military service for 90 days or more during a period of war, 
who is permanently and totally disabled from non-service 
connected disability not the result of the veteran's own 
willful misconduct, is entitled to pension payable at the 
rate established by law, reduced by the veteran's annual 
income.  38 U.S.C.A. § 1521 (West 1991).  For pension 
purposes, payments of any kind from any source will be 
counted as income during the 12 month annualization period 
in which received, unless specifically excluded under the 
provisions of 38 C.F.R. § 3.272 (2002).  See also, 38 C.F.R. 
§ 3.271 (2002).

A veteran who is receiving pension must notify VA of any 
material change or expected change in income which would 
affect entitlement to receive, or the rate of, the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that he will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2002).

Under the applicable criteria, the law precludes waiver of 
recovery of an overpayment or waiver of collection of any 
indebtedness where any one of the following elements is 
found to exist: (1) fraud, (2) misrepresentation, or (3) bad 
faith.  38 U.S.C.A. § 5302(c).  38 C.F.R. § 1.965(b)(2) 
defines bad faith as follows:

This term generally describes unfair or deceptive dealing by 
one who seeks to gain thereby at another's expense.  Thus, a 
debtor's conduct in connection with a debt arising from 
participation in a VA benefits/services program exhibits bad 
faith if such conduct, although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the government.

In this regard, the evidence reflects that the appellant 
informed the RO in May 1998 of the death of his spouse which 
occurred in April 1998.  Thereafter, the RO adjusted his 
pension benefits.  The January 1999 EVR shows that the 
veteran did receive death benefits during 1998 and expected 
to receive death benefits in 1999.  The record does not 
reflect when the benefits commenced.  However, the EVR, 
which was received in January 1999 informed the VA of this 
additional income.  

After a thorough review of the evidence of record, it is the 
opinion of the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  

The next issue which must be addressed is whether collection 
of the debt would be contrary to the principles of equity 
and good conscience.  If there is no indication of fraud, 
misrepresentation, or bad faith, as in this case, recovery 
of the overpayment of benefits under laws administered by 
the Secretary of Veterans Affairs is prohibited if the 
Secretary determines that recovery would be against equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.962.  

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  

In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended; and whether the debtor changed his 
position to his detriment.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965.

Concerning fault, the record reflects that the overpayment 
is based on income received after December 31, 1998.  The RO 
notified the appellant of a potential overpayment and 
termination of benefits apparently in March 2000 and in 
September 2000 notified him the benefits had been terminated 
and the overpayment created.  The January 1999 EVR was 
received by the Jackson, Mississippi RO in January 1999.  
However, there apparently was a delay before the RO in San 
Juan, Puerto Rico acted on his information.  Thus, the VA 
was partially at fault in creation of the debt. 

In reviewing the appellant's November 2000 financial report, 
the Board notes that, at that time, the appellant's monthly 
income exceeded his monthly expenses by approximately 
$200.00.  An August 2001 letter indicated the monthly income 
exceeded his monthly expenses by approximately $186.  

However, the appellant's reported monthly expenses include 
only bare necessities and do not take into consideration any 
unforeseen expenses.  The Board finds that collection of the 
overpayment would in fact deprive the appellant of the basic 
necessities of life.  This, in turn, defeats the purpose of 
the pension benefits program.  The Board further finds that 
any degree of unjust enrichment is out weighed by the 
previously discussed findings.  There is no evidence of 
record to indicate that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
his reliance on these additional VA benefits.  38 C.F.R. 
§ 1.965(a).

After weighing the evidence, the Board finds that recovery 
of the overpayment would violate the principles of equity 
and good conscience.  38 C.F.R. §§ 1.963, 1.965.  Thus, the 
Board concludes that a waiver of recovery of the overpayment 
of pension benefits at issue in this appeal is warranted.

Finally, the Board notes that the appellant in his 
substantive appeal, VA Form 9, received in August 2001, 
requested a hearing in this matter.  In light of the Board's 
disposition in this matter, it is the conclusion of the 
Board that the appellant is not prejudiced by the failure to 
schedule the requested hearing.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $3,050.00 is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

